BOND, J.
Plaintiff alleges that he is the assignee, for value received, of a note for $1,000, made by defendants, and *271prays judgment for the balance due. The answer of defendants sets up that the real owner of the note is a nonresident mercantile firm, and that plaintiff has no interest therein, “and that this suit was brought and commenced in this county in the name of plaintiff for the sole object and purpose of securing service and summons herein in this county upon defendants while they were to be temporarily found in said county of Laclede, and thereby impose on the court a pretended jurisdiction that it could not have assumed in the name of the true holders of the note,” for the reason that defendants were residents of the county of Pulaski, state of Missouri.
The reply was a general denial. There was cogent evidence tending to support the defense set up in the answer. Among other things, the court instructed the jury as follows:' “The court instructs the jury that if they find from the evidence that the plaintiff, at the time of the beginning of this suit, was a resident of Laclede county, and defendants were residents of Pulaski county, and that the note in suit was assigned and transferred and delivered to the plaintiff for the purpose of obtaining service on defendants, or either of them, in Laclede county, then, as a matter of law, such transfer was fraudulent in law, and therefore null and void; and you will find the issues for the defendant.”
The jury, however, returned a verdict for plaintiff for $500. A motion for new trial was sustained and the verdict set aside, 'for the reason that the trial judge deemed the verdict contrary to the evidence1, which he was of opinion conclusively established the defense set up in the answer, and being further of opinion that he had erred in not sustaining a demurrer to the evidence, he dismissed the suit. Appellants appealed to this court.
In support of their defense the defendants introduced the plaintiff on the record as a witness for them, who admitted that he had no interest whatever in the note in suit; that it *272was handed to him by his attorney, who promised to get him a subsequent assignment of the note; that he returned the note to the attorney, with instructions to< bring suit thereon in his name; that the formal assignment of the note which was shown to him was made by a nonresident mei’cantile firm; that he gave nothing for this assignment, and did not receive it at the time the note was given him, nor does he show that it was in his possession on the day of the trial. The evidence was uncontradicted that the defendants in the suit both lived and resided in Pulaski county, Missouri; and that service on the maker was had while he was in Laclede county attending as a witness in a litigation pending there. It is apparent from the foregoing that plaintiff wholly failed to sustain the cause of action alleged in his petition, and that there was no substantial evidence upon which to rest a finding in his favor in this case. "We conclude, therefore, that the court did not err in granting a new trial and dismissing the suit for the reasons given when the motion was sustained. The judgment herein is affirmed.
All concur, Judge Biggs in the result.